DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  the limitation “wherein the cleaning step includes passing the source material in a liquid state from the vaporizer to the supply pipe located vertically downward of the vaporizer” appears to include a new limitation, however it is stated without a break, reciting “wherein the cleaning step includes passing the source material in a liquid state from the vaporizer to the supply pipe, wherein the supply pipe is located vertically downward of the vaporizer” would overcome this objection.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a recirculation structure” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-9, in claim 7, the phrase “to outside” is unclear because the exact metes and bounds of “outside” cannot be determined as claimed, because “outside” is a narrative claim limitation that has not been clearly defined by the specification. Applicant should use a more particular structural recitation as to where the material is supplied, or more clearly define “outside”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner et al (US 5,362,328) taken in combination with Horie et al (US 5,950,646).
Regarding claim 1, Gardiner teaches a method for cleaning a vaporizer that vaporizes at room temperature a high vapor pressure fluid occurring at a range of pressure from 0.1 to 10 torr (see title, abstract, C4:L29-30, C10:L5-11), a source material 11 in liquid states inside vaporizer 17 to reactor chamber 22 through supply pipe 18/22 (see Fig 1, C5:L39-55), the method comprising a cleaning step of passing a cleaning liquid 15 to the vaporizer 17 in the liquid state to clean the vaporizer 17 the cleaning liquid flowing to collection chamber 27 (see Fig 1, C5:L66-C6:L37).
However Gardiner does not teach the cleaning liquid is the source material kept in liquid state to clean the vaporizer.
Horie teaches a system and method for cleaning a vaporizer device for a vapor feed supply system (see title, abstract), Horie teaches that a cleaning liquid reservoir 26 is circulated via pump 32/34 in line 22 and supplied to a standard liquid feed line 16a where the liquid is kept in liquid form to clean vaporizer 10 (see Fig 1, C5:L60-C6:L35, C6:L63-65), Horie specifically teaches the liquid is selected as the same composition as the feed solvent to ensure safe operation of the vaporizer if any residual cleaning fluid is left inside (see C6:L29-35).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the process of Gardiner and select the cleaning solvent to be the liquid source material fed to the vaporizer kept in the liquid state, as suggested by Horie, because Horie teaches using the same liquid as the cleaning liquid ensures safe operation of the vaporizer if some cleaning liquid is left in the vaporizer and both Horie and Gardiner suggest keeping the cleaning fluid in the liquid state to successfully clean the vaporizer.
Regarding claim 2, Gardiner teaches wherein carrier gas introduced through valve arrangement 122/123/125 into vaporizer 116 to mix with evaporating source reagent and remove it in the vapor phase thereby generating mixed fluid, of which during the cleaning step, as set forth above, the source material maintained in the liquid phase (see Fig 2, C6:L47-63).
Regarding claim 3, in modified Gardiner, as set forth above, Horie teaches liquid reservoir 26 recaptures used cleaning fluid through line 22 to be used again back through line 22 via pump 32 (see Fig 1, C6:L8-35).
Regarding claims 4-5, in modified Gardiner, as set forth above, Horie teaches cleaning fluid in line 22 mixes into supply line 16a to be supplied to vaporizer wherein supply line 16a/16b is located vertically downward of the evaporator (see Fig 1, C5:L60-C6:L35).
Regarding claim 6, in modified Gardiner, as set forth above, Horie teaches fluid pump 32 (see Fig 1, C6:L14).

Regarding claim 7, Gardiner teaches a vaporization apparatus 1 (see title, abstract), comprising a reservoir 11 configured to store a source material in a liquid state at normal temperature and pressure (see Figs 1, C4:L29-30, C5:L39-44, C10:L5-11); a mixer junction of conduit 148 at 116 configured to mix the source material 11 in a liquid state and a carrier gas (see Figs 1-2C, C6:L38-C7:l34); a vaporizer 16 configured to vaporize the source material in a liquid state supplied from the mixer (see Fig 1, C5:L39-55); a supply pipe 18/19/20 through which a mixed fluid of the source material vaporized in the vaporizer and the carrier gas is supplied to a reactor 22 (see Fig 1, C5:L50-55)
However, Gardiner does not teach a recirculation structure configured to return the source material in a liquid state from the vaporizer to the reservoir.
Horie teaches a system and method for cleaning a vaporizer device for a vapor feed supply system (see title, abstract), Horie teaches that a cleaning liquid reservoir 26 is circulated via pump 32/34 in line 22 and supplied to a standard liquid feed line 16a where the liquid is kept in liquid form to clean vaporizer 10 (see Fig 1, C5:L60-C6:L35, C6:L63-65), Horie specifically teaches the liquid is selected as the same composition as the feed solvent to ensure safe operation of the vaporizer if any residual cleaning fluid is left inside (see C6:L29-35).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the process of Gardiner and select the cleaning solvent to be the liquid source material fed to the vaporizer kept in the liquid state, as suggested by Horie, because Horie teaches using the same liquid as the cleaning liquid ensures safe operation of the vaporizer if some cleaning liquid is left in the vaporizer and both Horie and Gardiner suggest keeping the cleaning fluid in the liquid state to successfully clean the vaporizer.
Regarding claim 8, in modified Gardiner, as set forth above, Horie teaches cleaning fluid in line 22 mixes into supply line 16a to be supplied to vaporizer wherein supply line 16a/16b is located vertically downward of the evaporator (see Fig 1, C5:L60-C6:L35).
Regarding claim 9, in modified Gardiner, as set forth above, Horie teaches fluid pump 32 that provides directly to vaporizer 17 (see Fig 1, C6:L14).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Letessier et al (US 7,487,806) teaches a vaporizer with cleaning function. Denner (US 10,758,874) teaches a vaporizer design.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772